
	
		I
		111th CONGRESS
		2d Session
		H. R. 4485
		IN THE HOUSE OF REPRESENTATIVES
		
			January 21, 2010
			Mr. Hall of Texas
			 introduced the following bill; which was referred to the
			 Committee on Natural
			 Resources, and in addition to the Committee on
			 Foreign Affairs, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To require transfer of the 1002 Area of
		  Alaska to the State of Alaska, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 New Resources for Domestic Consumption
			 Act of 2010.
		2.PurposeThe purpose of this Act is to provide for
			 the expeditious development of oil, natural gas, and other resources of the
			 1002 Area of Alaska by transferring to the State of Alaska all right, title,
			 and interest of the United States in and to such area.
		3.Transfer of 1002
			 area to state of alaska
			(a)In
			 generalNotwithstanding any other provision of law, the Secretary
			 of the Interior shall within 30 days after the date of enactment of this Act
			 transfer to the State of Alaska all right, title, and interest of the United
			 States in and to the 1002 Area of Alaska, subject to the condition in
			 subsection (b).
			(b)ConditionAs
			 a condition of any transfer under this section, the Secretary shall require the
			 State of Alaska to pay to the United States 50 percent of all amounts received
			 by the State of Alaska as a result of development of oil, natural gas, and
			 other natural resources of the 1002 Area of Alaska.
			4.Prohibition on
			 export of oilNo oil produced
			 in the 1002 Area of Alaska after the date of any transfer under section 3 may
			 be exported from the United States.
		5.1002 Area of
			 Alaska definedIn this Act,
			 the term 1002 Area of Alaska means the area described in appendix
			 I to part 37 of title 50, Code of Federal Regulations, as in effect on July 14,
			 2008, popularly known as the Coastal Plain of the Arctic National Wildlife
			 Refuge.
		
